Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 1of 13

PX30
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 2 of 13
February 2018

The Telegram Open Network Investment Thesis

Executive Summary

Not since the advent of the internet, has a new innovation posed such opportunity for value and utility
creation as blockchain technology and its associated cryptoassets. However, as opportunistic as this
nascent space is, it has also proven to be inherently risky. Teams with opaque backgrounds and
undifferentiated technologies are raising funds (arguably, well beyond fundamental value) across the
landscape. It is in this context that Telegram offers a breath of fresh air. While investors will have no
shortage of digital asset projects to consider in 2018, there is only one which boasts a pre-existing
network valued in the billions, and a team who has already built successful applications for hundreds of
millions of users.

Telegram is a non-profit messaging service founded in 2013 by brothers Pavel and Nikolai Durov, the
same team that built VK, the Russian Social Network which serves over 400 million users. In its 132-page
White Paper, Telegram has outlined its plans to launch the Telegram Open Network (TON), a
multifaceted blockchain protocol that will offer an encrypted value and data transfer platform for both
Telegram users and the wider open source community.

The TON blockchain's underlying cryptocurrency will be known as ‘Grams’. To fund its ambitious project
Telegram is planning to offer 66% of its initial supply of Grams to raise up to USD $1.2B. We are
confident in long-term value creation from TON for three key reasons:

e Telegram is projected to reach 200 million users in Q1 2018. We cannot underestimate the
potential value of existing network effects in deploying new technologies.

¢ The TON blockchain has the potential to capture sizeable market share of the rapidly growing
digital payments space.

e The project has a proven team who has worked together for over a decade successfully scaling
technologies to hundreds of millions of users.

If TON is able to capture at least the full value of Telegram’s existing user base, we see TON valued ata
market capitalization of over $30B in 2021, giving an annualized return of 180% to early investors.

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER a 0001
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 3 of 13

An Introduction to Telegram

Product:

Telegram is a cloud-based mobile and desktop messaging application grounded in libertarian ideals.
While similar to platforms like WhatsApp and Facebook Messenger, Telegram is differentiated in its status
as a non-profit and its emphasis on security. Telegram’s heavy focus on encryption, security and user
privacy have been integral in its success to date.

Telegram has thus far been self-funded by one of its founders, Pavel Durov. Pavel and his brother Nikolai
Durov initially built VK, the highly successful Russian social network, before they were seemingly forced
out of both company and country over data privacy clashes with the Russian authorities.

Since its launch in 2013, Telegram has surged in popularity with projections of 200 million active users
worldwide in Q1 2018 on a 50% annual growth rate (according to Durov). Although Telegram is allegedly
popular among criminals and extremists, the scale of this user base offers a captive audience that no
other Initial Coin Offering (ICO) can boast.

Team:

in the context of this offering, it is crucial to not just examine Telegram as a product, but also, Telegram
as a team. The development team behind Telegram, were also largely responsible for building VK, with
core team members having over 10 years’ experience working under the Durov brothers. Telegram prides
itself on its world class developers exhibiting an unparalleled ratio of winning worldwide coding
competitions.” However, while this is undoubtedly impressive, we see the team's years of experience as
their most valuable attribute. In such an emergent and revolutionary space, the skills and synergies of a
team that has built scalable products for tens of millions of users over an extended time period is
invaluable.

The TON Offering:

Description:

The TON (Telegram Open Network) blockchain aims to be a multifaceted system: an integrated value
transfer platform for the decentralized economy. In addition to the TON blockchain core, the TON
infrastructure will offer many components consisting of a payments system that aims to rival the likes of
Visa and MasterCard, storage capabilities, privacy measures and content viewing and browsing services.
These components will play a supportive role for the blockchain whilst having useful functionality
independently. Combined, they allow the network to host more versatile applications than the TON
blockchain in isolation. Additionally, TON will develop their own “light wallet” for mobile devices that will be
incorporated into Telegram applications.

The Offering:

TON tokens will be called Grams. These will be dispersed to the public through two stages: the first to
institutions and high net worth investors through February 2018, while the second stage will be sold

 

* Source: Newsweek: What is Telegram? The app Isis uses, Russians love and Governments hate. Damien Sharkov, 27 June 2017.
hipvAwaw newsweek comwhal-eledram-ano-isis-uses+ussians-love-and-coverniments-haie-829325

“Telegram Pre-Sale Primer

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER fT
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 4 of 13

directly to the public starting in late March 2018. The first token of the first stage will be sold for USD
$0.10, with each subsequent token selling for a slightly higher price, dictated by the formula below, where
nis the number of Grams in circulation:*

Gram price = 0.1:(1+107°)" USD
in total, there will be an initial supply of 5 billion Grams. Possible allotments are below as outlined in the
Pre-Sale Primer, however we expect the latter chart to be the outcome as the TON sale is reportedly

already oversubscribed.

Figure 1: Possible Gram Allocations *

  

4% 4%
S-yoar wecting d-year vesting
. by developers by developers
or 10% a 1%
a Used on incentives Used as bnventives
for the euoayaler for the eussyztem
20%
Sekd an the initialty hele Sold in the ° fruthally hetd
offering by the TON Mesneve offering, by the TOM Raserve

 

Grams will not be delivered to participants until full deployment of the TON blockchain, expected to take
place in Q4 2018. Subsequently, Grams will list on exchanges and become publicly traded in Q1 2019.
However, Grams sold in the first stage will be subjected to lock up provisions, released in four equal
tranches after deployment (18-months to receive full allocation).

The TON blockchain will use a proof of stake consensus mechanism whereby holders of Grams act as
validators for transactions: the more Grams one holds, the more one is rewarded for validating

transactions. Following full deployment, an inflation rate of 2% will be set where new Grams generated
are paid to validators as a fee for maintaining the network.”

Figure 2: Telegram Supply Schedule

TS
ses

Supply of Grams ibiltons)

25

 

 

a
2018 2027 2024 2027 2080 2033 2096 2038 2042 2045 2048 2061 BNSd

 

° Telegram Technical White Paper
: Telegram Primer
* Telegram Primer

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER ae:
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 5 of 13

Essentially, this dispersion of new Grams to transaction validators means that investors may receive
additional Grams as interest on top of their initial investment. Investors should assess their custodial
solution to understand whether they will be receiving validation payments from the TON blockchain.

Ton Reserve

A minimum of 20% of TON’s initial supply will be held by the TON Reserve- a central bank of sorts.° In
the TON White Paper, Telegram has outlined the ability for the TON Reserve to buy and sell tokens in
order to stabilize the market price of Grams so that the price “may be /ess prone to sudden spikes (and
drops).” We expect the TON Reserve to be very active in exerting its influence on price; decreased
Gram volatility is advantageous in that the blockchain is more usable (transaction fees are more
consistent) and users feel more comfortable transacting in Grams (consistent store of value).

We see huge potential for the adoption of Grams by Telegram users if the TON Reserve is successful in
minimizing price volatility. To date, fluctuating cryptocurrency prices have hindered their use for general
payments. Why pay someone in bitcoin if the price could theoretically be 10% higher once the transaction
has finished processing? We hold a bullish view that if Telegrams price stabilizing efforts are
implemented successfully, we could see the TON blockchain adopted by the mainstream for digital
payments, a market set to reach 726 billion transactions by 2020.

Governance

Telegram has stated that the Telegram Open Network will eventually be renamed ‘The Open Network’.
This would seemingly reflect the teams ambition that TON does not only occupy a network within the
Telegram ecosystem, but rather more grandly, the global open source community. To add to this
transition, Telegram has also outlined that all responsibilities related to TON and the TON reserve will
eventually be transferred to the ‘TON Foundation’ a not for profit organization. This transition is expected
to be completed by 2021. Whatever the case, whether the above transitional changes eventuate or not,
we firmly believe that the Durov brothers, and in particular Pavel will be the guiding force behind TON.

Historically, in matters of user protection and privacy, the Durov's have acted with integrity. Durov was
forced into an unceremonious exit from VK amidst speculation of government intervention when he
refused to release personal information of select VK users requested by the Russian state.° Additionally,
the Durov's do not appear to be financially motivated. Telegram has been personally funded by Pavel
Durov through his Digital Fortress fund. Furthermore, Telegram is not for sale. Durov stated that he'll
continue to dismiss buy-in offers from Silicon Valley investors. “Even for $20 billion, it’s not for sale ...
that's a lifetime guarantee.” ’° Rather, what seems to drive them is their libertarian ideals and their
technological reputations. Those driving factors would seem to result in a genuine motivation to make
TON and its underlying cryptocurrency an encrypted network with fundamental utility and value.

In more traditional asset classes, it has been noted that good governance can result in better
performance and long-term value creation. We believe that the governance of the TON blockchain- the
TON Reserve coupled with guiding force of the Durov brothers, are ideally placed to ensure that Grams
have a stable infrastructure for long-term performance.

 

. Telegram Pre-Sale Primer
“ Telegram White Paper

  

~ Source: World Payments Report 2017. hitos://www capgemini.comservioeworld-paymenis-repon-201 7 -from-capgcemin-ant-pnp-panbas!
* Source: The Mescow Times, Vkontakte founder Pave! Duroy learns he's been fired through media. April 22, 2014.
httos /Hhermoscowlimes conmvarticies/kontakie-founder-paveldurovéeams-res-been- fired -through-media- 34425

 

* Source: Bloomberg. Tis $5 billion ecrypted app founder isn't for sale at any price. Stepan Kravchenko, Nour Al Ali & ilya Knrennikov, December 17,
1p-tar-t-be-bought

 

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER |
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 6 of 13

The Investment Opportunity for TON

We have identified two possible drivers of alpha for the TON blockchain and Grams. The first, network
effect potential, addresses the make-up of Telegram’s current and growing user base, and the unique
existing features that Telegram offers as a messenger platform, which we see as providing a natural lead-
in to the TON blockchain. The second investment opportunity addresses the potential for major adoption
of payments in the mobile space.

Network Effect Potential:

Telegram is incredibly unique in the ICO project world in that it is an already wel! established messaging
platform used around the globe. Metcalfe’s Law, which identifies that the value of a network is
proportional to the square of the number of its users, has been an effective predictor of price movement in
Bitcoin and Ethereum."' The fact that TON will be leveraging Telegram’s pre-established and rapidly
growing market of more than 170 million active users, many of which are cryptocurrency literate, indicates
strong pre-existing network effects and corresponding immediate value potential.

Telegram’s User Base

Strong pre-existing crypto community

Telegram is the de-facto medium of choice for cryptocurrency communities where more than 78% of
current and upcoming blockchain based projects have active Telegram communities, significantly more
than all other chat applications combined.'* The assumption that every single Telegram user is interested
in cryptocurrency may be overzealous, but we can be confident that there is an existing healthy user base
that is interested in cryptocurrencies and this number is poised to grow as the ICO and cryptocurrency
space continues to expand.

Rapidly growing and authentic user base

Regardless of users who are interested in cryptocurrency, Telegram boasts a rapidly growing user base.
Adding new users makes a network more valuable for all participants as it increases the probability that
everyone will be able to draw meaningful utility from the network.

Telegram has typically lacked any type of marketing strategy. Through its early history, Telegram has
spent zero dollars on advertising, relying solely on word of mouth for marketing, | * By the start of 2016, the
marketing budget remained at zero with over 100 million active users and around 350,000 new users
signing up daily." In 2018, Telegram is projected to hit 200 million monthly active users in Q1, with
500,000 joining daily.

 

" Source: ScienceDirect. Digital Blockchain Networks appear to be following Metcalfe’s Law, Ken Alabi. Electronic Commerce Research and
Apoli cations. Vol. 24, Jul-Aug 2017. Pages 23-29.
° i Jelegram Pre-Sale Primer

© Telegram Blog: Telegram reaches 1 billion daily messages. The Telegram Team, December 8, 2014. ntips
“ Source: East West Digital News. Messaging app Telegram passes 100 million active users with zero m.
blo uwwew ewer oom/20 16/02/24 /mecsedig-aortolegrar-passes. 100ml lian-mnonthhachve-users-willt-2ero-markeling-hxigel

  

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER PF
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 7 of 13

Figure 3: Telegram Monthly Active Users, historical and forecast '°

730

Monthly Active Users

 

We see this growth in user base without any marketing expenditure as a positive nod to the integrity of
the network and the lack of illegitimate accounts (such as double accounts, fake accounts). Unlike other
social networks such as Twitter or Snapchat, Telegram does not report to investors and thus has no
incentive to add or engage users for the sake of an earnings call.

Because Telegram's community has been built through steady organic growth, it is a network with strong
connectivity and intent relative to other social networks and messaging applications. This cannot be
undervalued. The value accumulated in a network is not just proportional to the number of participants;
the individual contribution of each participant, and the value of engagement between those participants,
matters. '° As such, the organic growth of Telegram is imperative in maximizing network effects; the more
users added to the network and the greater the contribution of those users, the greater the potential value
of the network itself.

Demographic diversity

Telegram is also penetrating markets globally. It has established itself in the Top 10 communications
usage rank category in the U.S., Canada, Germany and the U.K. It is notorious for being used in
countries that enforce internet restrictions like I|ran and Malaysia but also has a strong presence in the,
United States where it is more popular than apps like Pinterest and Tumblr on the Google Play store."
With recent regulatory crackdowns on cryptocurrencies in China, many WeChat users are defecting to
Telegram because as a foreign encrypted platform, it does not fall directly under the Chinese
government's jurisdiction.’

 

 
  
  
 

: Source: Fx-rating. itis
Source: a16z Blog:

h tlosv/a ihe comi2d1iiG:
“ Source: SimilarWeb, htigus:*/ cogie-play/org telegram messenger'stalistics

*. Source: Bloomberg. China's WeChat crackdown drives bitcoin devotees to Telegram. Lulu Yilun Chen, September 15, 2017.

Ritossa. bloomberg com/news/arti¢les/20 17-09-14 Ses na-g.weehal crack dowr <i ves-bib iv

ork Effects and Critical Mass. Tren Griffin, March 7, 2016.

 

    

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER as
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 8 of 13

Not only does Telegram’s growing success across a myriad of diverse markets insulate it from
geopolitical and regulatory risk, but it will also offer the TON blockchain immediate access to a global
audience. We firmly hold the view that Telegram’s diverse user base enhances the potential for the TON
blockchain to be meaningfully adopted as it offers it the chance to provide utility across a range of
different audiences.

Proven user experience:

The Telegram team has already delivered on a well-designed user experience with VK, which has
become the largest social networking site in Europe, and their current product, the Telegram platform.
Because practical use of cryptocurrencies is still operationally difficult for an average user, we see
Telegram’s UX and “ease-of-use” element as a critical differentiator. The integration of cryptocurrency
payments into a platform like Telegram, with a pre-established crypto-literate user base and a user-
friendly interface, will spur user adoption and growth, not only within the Telegram network and TON
blockchain, but across the wider blockchain and cryptoasset space.

Unique Telegram Features

The current Telegram product boasts many features that offers functionality and purpose to its users.
Telegram’s focus on both Bots and encryption are innovative features in the mobile messenger space.
We believe that these unique differentiators have certain characteristics that will be a complementary
match for the blockchain sphere.

Bots API

In June 2015, Telegram launched their Bots API, allowing the developer community to build custom
services inside the app, integrating with external platforms, offering chat support for services or do any
variety of things." ° The Bots API was successfully received by the community, with Telegram reporting a
1200% increase in messaging activity through 2015,” which can largely be attributed to the use of the
Bots API. There has been a variety of uses propelled by the Bots API, from developers releasing weather
bots to media outlets creating news bots.

We hold a bullish view on Telegram’s openness to the developer community to build applications in their
ecosystem and the resulting impact on the value of the TON network. The Bots API will give creative and
entrepreneurial opportunity to the open source community to utilize Grams as a means of transferring or
storing value or data. As Bots have existing proven utility and value in allowing users and businesses to
systemize their core processes within Telegram, the unison of Bots and the TON blockchain offers value-
add utility for user and business applications within TON. For example, an e-commerce site could release
a Bot selling inventory to Telegram users with Grams being the method of payment.

Encryption

Telegram’s double-layered encryption has helped lead to its immense popularity as a messaging
application. Server-client encryption is used in cloud chats, while the Secret Chats use an additional
client-client layer. The Telegram team is so confident in their security that they offered a $300,000 reward
for anyone who could successfully break Telegram’s encryption protocol.*' The contest was open for 3
months and no-one was able to successfully complete the challenge. 22

 

** Telegram Blog: Telegram Bot Platform. The Telegram Team, Juen 24, 2015. hit,
*" Medium: 10 of the most useful bots for Telegram. Natalie Korotaeva, May 13, 20
bois-for-telegram- ebohG7 bad da

 

 

 

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER fT
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 9 of 13

As privacy becomes increasingly important to the modern user (70% of millennials believe that no one
should be able to access their personal data or web behavior), we believe that ultra-secure encryption
and teams that open themselves to such scrutiny, creates the opportunity to capture significant market
share. Given Telegrams (and likely TON’s), openness and ease of use, we do not think it improbable that
the mainstream will gravitate to its network for frictionless and secure transfer and storage of both data
and value.

Potential for Mobile Payments

Shifting Sentiment from Social Media to Messenger Platforms

We are seeing a global migration from social media platforms to messenger platforms. 2 Falling data
prices, cheaper devices and improved features are helping to propel the growth of mobile devices.
Messaging apps are poised in the market to become about more than just messaging.

The 2017 World Payments Report, conducted by Capgemini and BNP Paribas, found that E-payments
and M-payments are forecast to grow at a CAGR of 17.6% and 21.8% from 2015-2019E respectively, E-
payments are projected to lose market share to M-payments: the year-on-year growth rate of E-payments
is expected to decrease from 19.2% in 2016 to 15.3% in 2019. This is largely due to the growing
acceptance of M-payments and a shift of transaction volumes from E-payments to M-payments with the
proliferation of mobile devices. “

The first stage of the messenger app revolution was focused on growth. In the next phase, companies will
focus on building out services and monetizing user bases. We believe that Telegram has been executing
the growth stage. establishing a core, developing user base. With the TON blockchain, they continue to
make an opportunistic move towards building out infrastructure and monetizing their network in the digital
payments space.

Potential for Messenger Payments Adoption in the West

It is no secret that there has been exploding growth of mobile payments in China. Spearheaded by Alipay
and WeChat Pay, forecasts predict that mobile payments volume could exceed credit card volume in
2018.”° We believe that a similar trend hasn't yet emerged in Western society because we are yet to see
a product offering a ‘better than the status quo’ user experience. By combining the efficiencies of an
engaged network with an operationally easy-to-use application, Telegram and TON blockchain may be
the most well-positioned to make the breakthrough in this market (competition is probably the likes of
Facebook/WhatsApp).

This is not a trivial market opportunity; digital payments are projected to grow 10.9% on average through
2020 and are on track to hit 726 billion transactions by 2020.*’ Recent research by Global Web Index
would suggest that Telegram’s user base will quickly adopt a user-friendly payment application.

 

* Source: ACLU: Do young people care about privacy? Jay Stanley, April 29, 2013. hiteg:/www.act u.cre/bloy/prvacy-technology/de-young-pecile-
cae -ailentiorive

“Source: Business Insider: The Messaging App Report. Will Mckiltterick, November, 2015.
* Source: World Payments Report 2017. hitps: t 3 or)
*e Source: Next Big Future: China's mobi
hits 33 few nextbighiture corny 201 BAG fT Ac bile furme-could-exceed-pidpa:

*"Source: World Payments Report 2017. (tis vw yee aioe Woe world-paymentsrenait.20 7 /-irom

 

 
 
 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER ae:
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 10 of 13

Figure 4: Percentage of active users wanting to transfer money on messaging applications *°

1Cu%

Th

% active users interested in money transfer features
%

    

  

Snagchal Facebook Messenger

 

Skype

It is incredibly exciting and promising that such a large percentage of Telegram’s current network would
like the optionality of money transfer integration. As a new payments ecosystem is emerging, with
momentum in the direction of mobile payments, we see this as a hugely bullish indicator for the
mainstream adoption of TON and the use of Grams for digital payments.

TON Valuation

Revenue Capture with TON Blockchain

Currently, Telegram is free to use and has no way to monetize. They pride themselves on offering free,
fast messaging services and currently operate as a non-profit. The introduction of TON blockchain
architecture and its native token, Grams, allows Telegram to capture the value of the sweeping network
they are building. Currently Telegram operates in a Wikipedia-like fashion where they have created
extensive value for their users but have no way to capture this value, relying solely on donations. The
introduction of Grams allows the value of the Telegram network to be captured.

A Valuation Experiment

By examining the potential future value of the Telegram network, we can set forecasts for the future price
of a Gram given the assumption that the TON blockchain will capture at least some portion of the value of
the Telegram network itself. In Q1 2018, Telegram will serve 200 million monthly active users with about a
50% annual growth rate, on pace to reach 675 million users by 2021.

Messaging applications with hundreds of millions of users don't grow on trees, and as such, valuing them
can be a fairly fickle activity. However, Facebook's acquisition of WhatsApp in 2014 might serve as a

 

** Source: Global Web Index: Telegram. BBM and WeChat users keenest on transferring money. Jason Mander, April 21, 2015.

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER a:
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 11 of 13

good measuring stick, Facebook paid roughly $40 per user in the transaction. By this logic (and adjusting
for inflation), we would estimate the market value of the Telegram Network in 2021 to be roughly $30.7
billion.

Thus, we can see that with a circulating supply of 4.24 billion Grams (assuming the TON Reserve holds
20% of total supply) we can forecast a price of $7.23 per Gram in 2021 if the TON blockchain is to
capture 100% of the value of Telegram itself:

Figure 5: Hypothetical Value of a Gram based off Telegrams Network Value in 2021
$17.00

$9.28

Poteritial value of a Gram
&
6

$2.75

 

$6.00

2% 0% 100% 1$0%.
™ of network Value captured

For a token bought midway through the first stage of the crowd sale (for roughly USD $0.33) this would
represent a 181% annualized return over three years:

Table 1: Hypothetical Value of a Gram based off Telegrams Network Value in 2021

 

 

 

 

 

% of network value captured | Gram Price | Implied Mkt Cap (billions) | CAGR
25% $1.81 $7.68 77%
50% $3.62 $15.35 123%
100% $7.23 $30.7 181%
150% $10.85 $46.05 222%

 

 

 

 

 

 

10

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER ae 10
Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 12 of 13

Limitations:

Unproven Technical Claims

The TON team makes some bold technical claims in their White Paper, promising speed and scalability
solutions that have been slowing Bitcoin and Ethereum’s progress thus far. Charlie Noyes, from Pantera
Capital, recently highlighted several valid concerns regarding the technological promises that the TON
White Paper promises to deliver.’ In addition to an unproven encryption protocol, TON plans on
incorporating technical innovations that have been proposed and discarded before. For example, they
propose hypercube routing as an integral and revolutionary part of their architecture yet contribute
nothing novel to previous hypercube routing research, which was carried out and dismissed by the
founder of Ethereum, Vitalik Buterin back in 2014.

Although Telegram boasts an extraordinarily competent team rooted in past success, they make bold
assertions in a somewhat unexplored domain. It is hard to know whether they will deliver on their
technological claims that promise to be radically better than current projects in the space, which have
been dedicated to finding speed and scaling solutions for a significantly longer period of time.

Blurred Line between Telegram and TON blockchain

Investing in the TON blockchain could mean that you are funding Telegram itself without gaining equity In
Telegram, and the rights that come with being an equity holder. A foreseeable risk could be that Telegram
uses ICO funds to propel itself forward and leave TON blockchain by the wayside. Pavel Durov has been
self-funding Telegram for the past few years out of his own back pocket (Telegram's budget in 2017
amounted to $70m).*° Through this ICO, this could be a way for him to continue to capitalize Telegram
without any guarantees or liability for Gram token holders.

Lock-up Period for First Stage Investors

The 18-month lock-up period imposed upon first stage investors has two associated risks. Illiquidity is
often a valid risk factor for any investor; 18-months is a relatively long period to endure in-the
crypptoasset space without having the option to liquidate. Secondly, upon expiration of the lock up period,
the release of all first stage subscribed tokens may dilute the circulating supply in the free market and
could adversely affect the price of a Gram. However, this may be appropriately mitigated through the
gradual token releases in four equal tranches until the full release after 18-months. Although the lock-up
period can be a turn-off for many investors, we believe that it is implemented from a well-designed
economic standpoint and has an overall net positive effect. It helps to stabilize the price of a Gram in its
inception and ensures that a large core of the investor base is made up of genuine long-term investors,
rather than short-term speculators.

 

* Source: Token Econo

: $600 million TONs of crap. Charlie Noyes, January 14, 2018. hifps-/tokeneconemny cola-ton-of-cra
© Source: ICO Voting. =!

Jieovoting comvororectisiegrarn-lonwinte-pagoers/201 8) t-2G/usesflen-as-a-cryolocurrentyrpad nas

   
  

 
   

14

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER ae
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

Case 1:19-cv-09439-PKC Document 247-12 Filed 07/01/20 Page 13 of 13

Conclusion:

In an incredibly exciting but currently oversaturated environment (where projects with no product or

proven track record are raising funds well beyond their true value), it is refreshing to see an entity with a
well-established user base and track record, propose, what we view as, an ambitious yet viable endeavor.
Although there have been concerns raised about the relatively high valuation of the offering, we believe
that the valuation can be justified considering it is the first institutionally aimed ICO and the team has
delivered on product before. No other emerging blockchain project can boast a pre-existing active user
base of more than 170 million people, which continues on its path of rapid user acquisition and organic
growth.

In a few years, we foresee an environment where millions of people will use a messaging app to make
instant cross-border payments to friends or within a digital marketplace. Taking a long-term outlook, we
think that the TON blockchain, its accompanying various versatile components and its native token,
Grams, has a real opportunity to be the primary platform that executes on this vision and is well-
positioned to capture a significant share of the payments market. If the internet is the primary provider of
the decentralized transfer of information (World Wide Web), then TON blockchain aims to be the primary
provider of the decentralized transfer of value (The Open Network). Although TON blockchain is certainly
an ambitious project, we believe that they have the skill-set to justify their $1.2B raise. The team promises
to move quickly with the TON blockchain and light wallet scheduled to be released by the end of this year.

While the opacity and unproven claims of the Technical White Paper are slight cause for concern, we
think that exposure to this offering is advantageous as part of a diversified cryptoasset portfolio. There are
countless cryptoasset offerings in the market today, however, none come close to offering the attributes
of this opportunity. Quite frankly, we believe that no other project will offer the chance to invest in a team
with such demonstrated capabilities and experience who are building a platform on top of a network that
exhibits strong potential value. When allocating to the cryptoasset space, we would believe it short-
sighted to not have exposure to a project with these unique attributes.

12
